Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicants’ remarks with regard to Green were found to be persuasive. As such, the restriction requirement is withdrawn and the claims will be examined together. Regarding the method of claims 1-25, this was searched and found to be free of the art. However, a search was conducted on claims 26-33 and art was found which reads on claims 26-33.

Claim Rejections 35 USC 112
Claims 32 and 33 recite the limitation “method.”  There is no method in claims 25 and 30 from which they depend. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections 35 USC 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubukata et al. (Diabetes Research and Clinical Practice 24, 1996, 1-6)

The difference between the instant claims and the prior art is that the prior art does not specifically teach that the composition is within 1:1 to 1:6, but that a range of insulin to glucose formulations were calculated in order to examine their effect on ketones. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Ubukata and optimized the insulin to glucose molar ratio and mg/ml in order to examine the effects of this ratio on ketones. One would be motivated to do so because Ubukata teaches that this ratio can be modified to examine the effects of it on plasma ketones. As such, there is a reasonable expectation of success that such ketones could be measured and examined using a formulation of 1:1 to 6:1 insulin to glucagon with the claimed concentrations in the formulation. 
As such, claims 25-29 are rendered obvious. 

Claims 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ubukata et al. in view of Prestrelski (See ISR). 
The teaching of Ubukata have been described supra. 
The difference between the prior art and instant claims 30-32 is that Ubukata does not does not disclose wherein at least one non-aqueous solvent is dimethyl sulfoxide (DMSO) or N-methylpyrrolidone (NMP). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Ubukata composition to provide wherein at least one non-aqueous solvent is dimethyl sulfoxide (DMSO) or N-methylpyrrolidone (NMP), as taught by Prestrelski, in order to provide for reconstituting dried peptide powder in a solvent system that allows for preparation of a concentrated and stabilized peptide formulation [0015, 0035].  As such, there is a reasonable expectation of success that this solvent will be effective with the formulation of Ubukata. 
The difference between the prior art and claim 33 is that it does not teach wherein between about 10% and about 40% of the solvent is propylene glycol (PG), glycerol, or a combination of PG and glycerol. 
Prestrelski discloses wherein between about 10% and about 40% of the solvent is propylene glycol (PG), glycerol, or a combination of PG and glycerol for reconstituting dried peptide powder with aprotic solvent and co-solvent in an amount from 10-50 percent of the solvent, where co-solvent can be propylene glycol, glycerol, and peptide reconstituted using 20 percent water (aqueous solvent) to the aprotic polar solvent [0087, 0105]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Ubukata invention to provide wherein between about 10% and about 40% of the solvent is propylene glycol (PG), glycerol, or a combination of PG and glycerol, as taught by Prestrelski, in order to maintain pH range of peptide formulation [0087]. As such, there is a reasonable expectation of success that this solvent can be used with the formulation of Ubukata. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654